Citation Nr: 1641038	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for transient ischemic attack/ischemic stroke, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Boise, Idaho RO.  

In his May 2012 VA Form 9, the Veteran requested a hearing at his local VA office.  In a June 2013 letter, he withdrew that request.  38 C.F.R. § 20.702(e).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claim. 

The Veteran asserts entitlement to service connection for his transient ischemic attack/ischemic stroke based on Agent Orange exposure during service in Vietnam.  Service connection may be granted on a presumptive basis for specific diseases associated with exposure to herbicide agents including ischemic heart disease.  
38 C.F.R. § 3.309(e).  Under § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.  The record shows that the Veteran served in Vietnam and thus is presumed to have been exposed to Agent Orange. 

The Veteran reports in November 1989 at age 43, he suffered a transient ischemic attack and a few weeks later had a second transient ischemic attack.  He reports that shortly thereafter, he suffered an ischemic stroke.  See December 2010 Correspondence. 

The medical evidence of record indicates that the Veteran was hospitalized for a large right cerebellar infarction in December 1989 and again hospitalized in October 2007 for complaints of slurred speech and dizziness.  The discharge diagnosis was listed as a possible transient ischemic attack.  See Private Treatment Records. 

Although the Veteran has stated that he does not have a current heart disability, in his July 2011 Notice of Disagreement, he cites to literature from the Center for Disease Control to argue that his transient ischemic attacks and ischemic strokes are related to herbicide exposure.  See December 2010 Correspondence; March 2013 Correspondence. 

While the Veteran is competent to testify to symptoms of a particular condition, the Veteran is generally not competent to diagnose the cause of his particular medical condition.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the Veteran's assertion is sufficient to trigger VA's duty to obtain a medical opinion to address the link between his ischemic attacks/strokes and Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4).   

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.
 
Thus, a VA examination is necessary to determine whether the Veteran's has a current heart disorder that was caused by or related to his herbicide exposure in service.
  
Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be afforded a VA examination by an appropriate physician to determine the nature and etiology of the claimed TIA/ischemic stroke.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's transient ischemic attack TIA/ischemic stroke is related to herbicide exposure?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  The examiner must also discuss the Veteran's treatment for a large right cerebellar infarction in December 1989 and the October 2007 discharge diagnosis listed as a possible transient ischemic attack.

2. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of service connection for TIA/ischemic stroke, including as due to Agent Orange exposure.  If the benefit sought remains denied, issue a Supplemental Statement of the Claim (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




